Citation Nr: 0922953	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In August 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Houston, Texas RO.  
A transcript of the hearing is of record.

In February 2009, the Board requested two opinions from the 
Veterans Health Administration (VHA) of VA.  The Board 
received the opinions in February 2009 and March 2009.  The 
Veteran and his representative were provided with a copy of 
the medical opinions.  The Veteran's representative provided 
additional arguments within the 60-day time limit.  
Accordingly, these issues are before the Board for appellate 
review.  See 38. C.F.R. § 20.903.


FINDINGS OF FACT

1. The competent medical evidence of record indicates that 
the Veteran's hypertension is aggravated by his service-
connected PTSD.

2.  The competent medical evidence of record indicates that 
the Veteran's coronary artery disease is aggravated by his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2008).

2.  Coronary artery disease is proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claims for Service Connection

The Veteran filed service connection claims for hypertension 
and coronary artery disease in October 2002.  He asserted in 
December 2002 that his PTSD has significantly aggravated his 
hypertension and coronary artery disease.  The RO denied his 
claim in September 2003.  The Veteran appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In addition, service connection for a claimed disability may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).   A claim for 
secondary service connection generally requires competent 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  Specifically, there must be medical 
evidence of (1) a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 to implement the Court's decision in 
Allen, which, addressed the subject of the granting of 
service connection for the aggravation f a nonservice-
connected condition by a service-connected condition.   See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c).   Under the revised section 3.310(b), the regulation 
provides that VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 71 Fed. 
Reg. 52,744 (Sept. 7,  2006) (codified in 3.310(b) (2006)).  
A review of the regulatory comments reveal that, ultimately, 
it is the veteran's responsibility to support his or her 
claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).

However, in this case, the Veteran's claims were filed prior 
to the effective date of the revised regulation.  As such, 
the Board finds that the prior version of the regulation is 
more advantageous to the Veteran and should be applied.  
When a regulation changes and the former version is more 
favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In assessing the Veteran's service connection claim for 
hypertension and coronary artery disease, the Board must 
first determine whether the Veteran has a current diagnosis 
of the claimed disabilities.   A VA examination dated in 
December 2007 provided the Veteran with a current diagnosis 
of hypertension and coronary artery disease.  In addition, 
the rating decision dated in June 2003 granted service 
connection for PTSD with an evaluation of 50 percent 
effective October 28, 2002.  Thus, the first and second 
criteria for service connection on a secondary basis have 
been established.  See 38 C.F.R. § 3.310(a); Wallin, 11 Vet. 
App. at 512.

The Veteran underwent a VA examination in July 2003 for his 
hypertension and coronary artery disease.  The examiner noted 
that the Veteran's medical history revealed that he was 
diagnosed with severe coronary artery disease in 1986 at a 
very young age of 40 years.  He asserted that due to many 
extensive studies sin the United States and Europe it is well 
known that the changes in coronary arteries and other parts 
of the body begin in the predisposed persons already in their 
teens and much earlier.  The examiner provided the opinion 
that PTSD or any other mental problems did not cause or 
aggravated the Veteran's heart condition.  In April 2004, the 
Veteran submitted a medical opinion from his private 
physician, who has been treating the Veteran since March 1986 
for hypertension and other heart conditions.  The physician 
asserted that there are chronic effects from acute stress and 
posttraumatic stress disorder, which contribute to 
hypertension, hyperlipidemia, coronary atherosclerosis and 
arrhythmias.  He noted that elevated cortisol levels and 
catecholamines cause heart disease.  Therefore, the Veteran's 
physician determined that there is a clear link between PTSD 
and the Veteran's coronary artery disease and hypertension.  

The Veteran was provided with another VA examination December 
2007 to address the positive opinion provided by the 
Veteran's treating physician and to review the articles 
submitted by the Veteran that indicated a relationship 
between PTSD and physical illness including coronary artery 
disease.  After a review of the claims file and an evaluation 
of the Veteran, the examiner provided the opinion the 
Veteran's hypertension and coronary artery disease is not at 
least as likely as not due to PTSD.  

As the VA examiner in December 2007 did not specifically 
address the issue of aggravation, the Board sought a VHA 
advisory medical opinion in February 2009 to determine 
whether the Veteran's PTSD at least as likely as not caused 
or aggravated his hypertension and whether his PTSD at least 
as likely as not caused or aggravated his coronary artery 
disease.  The Chief of the Endocrinology Section at a VA 
hospital provided the opinion that psychosocial stress is 
well recognized as a precipitating or aggravating factor for 
hypertension and hypertension is a major risk factor for 
coronary artery disease.  He asserted that the stress in this 
Veteran dating back to his experience in Vietnam in the 
1960's clearly had effects of long duration and was still 
affecting the Veteran profoundly when his PTSD was finally 
diagnosed by a psychiatrist almost 40 years later.  The 
medical expert noted that the Veteran has strong genetic 
susceptibility to coronary artery disease and hypertension 
based on his family history of heart attacks and sudden death 
at a young age.  He determined that the Veteran's PTSD on top 
of that has clearly aggravated the process and made these 
diseases more difficult to treat.  The Chief of Cardiology of 
a VA hospital also reviewed the record and provided the 
opinion that he found that it was less likely than not that 
the Veteran's PTSD is a major causative or aggravating factor 
in the causation of his coronary artery disease.  He based 
this opinion on the presence of multiple coronary risk 
factors unrelated to his PTSD.  The medical expert asserted 
that an individual with this many risk factors would be 
likely to develop symptomatic coronary artery disease 
regardless of whether or not he had PTSD.  He noted it is 
likely that severe emotional upset can aggravate angina 
pectoris and can be associated with sudden cardiac death, but 
the Veteran apparently seldom has chest pain and he is still 
alive.  Thus, the medical expert attributed his coronary 
artery disease most probably to a combination of multiple 
risk factors and he did not feel that PTSD was likely to be a 
major contributing factor.  Although, the medical expert in 
cardiology determined that PTSD was not a major contributing 
factor, his statements indicate that PTSD was a factor that 
contributed to the Veteran's current hypertensive disorder 
and coronary artery disease.  Based on the foregoing, the 
Board finds that the medical experts' opinion supports the 
Veteran's contentions that his PTSD aggravated his coronary 
artery disease and hypertension.

 As the record contains conflicting medical opinions on the 
etiology of the Veteran's hypertension and coronary artery 
disease, the Board must weigh the probative value of these 
opinions.  The probative value of a medical opinion is based 
on the physician's personal examination of the Veteran, his 
knowledge and skill in analyzing the data, and the medical 
conclusion that he reaches.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The credibility and weight to be 
attached to an opinion is within the province of the Board as 
an adjudicator.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993).  

The Board finds that the opinions in support of the Veteran's 
claim are more probative than the negative opinions.  The VA 
examiner in December 2007 did not provide any rationale in 
support of her opinions.  In addition, the July 2003 VA 
examination did not provide a rationale for his opinion that 
the Veteran's PTSD did not aggravate his heart condition.  
The Court has held that the failure of a physician to provide 
a basis for his or her opinion affects the weight or 
credibility of the evidence.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); see Sklar v. Brown, 5 Vet. App. 
140 (1993) (the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion).  In contrast, the VHA medical experts reviewed the 
Veteran's claim file and provided a detailed rationale in 
support of their opinions.  The Veteran's private physician, 
who has been treating the Veteran for approximately 23 years, 
also provided a clear rationale for his opinion.  Based on 
the foregoing, the Board finds that the opinions provided by 
the VHA medical experts and the Veteran's private physician 
are more persuasive than the opinions by the VA examiners.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

Based on the foregoing, the evidence is at least in equipoise 
and resolving any benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's hypertension and 
coronary artery disease is aggravated by his service-
connected PTSD.  Accordingly, the claims of entitlement to 
service connection for hypertension and coronary artery 
disease are warranted.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension secondary 
to service-connected PTSD is granted.

Entitlement to service connection for coronary artery disease 
secondary to service-connected PTSD is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


